DETAILED ACTION
Status of Claims
The action is in reply to the Request for Continued Examination of Application 17/056,443 filed on 09/29/2022.
Claim 16 was previously canceled, and Claims 1-15 were pending and were rejected in the previous final rejection on 06/03/2022. Examiner issued an Advisory Action on 09/09/2022.
Claims 1-4, 6, and 8-13 have been amended and are hereby entered.
Claims 5, 7, and 15 have been canceled.
Claims 1-4, 6, and 8-14 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/29/2022 has been entered.


Examiner Notes
Examiner notes that amended claims are not following the guidance stated in MPEP § 714 because Claims 6 and 9 do not properly show the markings. For example, Claim 6 shows “Claim 9 shows “
Response to Arguments
Applicant's arguments, see Pages 7-9, filed 09/29/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-15 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 8: “In response, Applicant submits that the abstract idea rejection is improper because the Examiner has misapplied Steps 1 and 2 of the Alice test. With respect to Step 1, Applicant respectfully submits that the claims as a whole are directed to a technological improvement in computer technology for vehicle dispatch systems, not merely an improvement in a business process for dispatching vehicles. See, published Specification, Abstract; page 1, paragraphs 4-7.”. Examiner respectfully disagrees because the claims and the specification (paragraphs 4-7 and Abstract) provides an improvement of the process for providing appropriate commercial vehicles (e.g. vehicles capable of assistive work) to users who specifically need or request them, and they are not improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Examiner respectfully disagrees Applicant’s arguments on Page 8: “With respect to Step 2, Applicant submits that the claims are directed to an improvement in computer technology because the claimed steps of communicating with user and preceding user terminals to determine whether the user requests assistive work and whether the preceding user would be willing to provide assistive work to a fellow passenger, and notifying the user and preceding user of these options represented a new technique for determining suitable assistive work vehicles for dispatch and dispatching them efficiently.” Examiner respectfully disagrees because the argument is conclusory as it does not identify the technology improved upon, does not identify support in the specification that there is said improvement, and it does not identify claim elements that recite the improvement. The claimed step of “communicating with user and preceding user terminals to determine whether the user requests assistive work and whether the preceding user would be willing to provide assistive work to a fellow passenger, and notifying the user and preceding user of these options” is not a technology or technical field, but is merely carrying out the abstract idea on a computer (i.e. “apply it”). See also MPEP 2106.05(a)II as described above. In addition, presenting queries and receiving responses from user devices does not improve the functioning of the devices themselves as they merely used as tools to carry out the abstract idea (e.g. doing all these stuffs on devices instead of in person is not going to make it not abstract). Also, determining suitable assistive work vehicles for dispatch and dispatching them, is the abstract idea and thus improvements in this are not improvement in another technology. See MPEP 2106.05(a) – “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”.  
Examiner respectfully disagrees Applicant’s arguments on Page 8: “Here, the claims are not directed to "conventional" techniques to dispatch assistive work vehicles, as the Advisory Action acknowledges that the present amendments overcome the current obviousness rejections. See, Advisory Action, Continuation Sheet, lines 1-2.”. Examiner respectfully disagrees because MPEP 2106.05(I) states that “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101"). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP § 2106.05(d).”.
 Examiner respectfully disagrees Applicant’s arguments on Page 8: “Applicant also notes Figures 1 and 11-13, which show different user interfaces that implement the inventive concept of more efficiently dispatching all vehicles capable of assistive work to only those users who specifically request them. See, published Specification, Figs. 1 and 11-13.”. Examiner respectfully disagrees because the “user interfaces” are not recited in the claims in any detail, and therefore they are beyond the scope of the claimed invention itself, and they are not relevant in determining if the claims themselves recite patent eligible subject matter.
Applicant’s arguments, see Pages 9-10, filed 09/29/2022, with respect to the 35 U.S.C. 103 rejections of Claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 6, and 8-14 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a machine” (a commercial vehicle operation system that can communicate with an assistant work service for providing vehicles) category.
Regarding Claims 1-4, 6, and 8-14, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
… configured to communicate with an assistive work service providing vehicle equipped with … possessed by an assistant who carries out assistive work or with … that executes the assistive work, and a vehicle that is not equipped with an assistant's terminal or assistive equipment, and that selects a candidate vehicle and issues an instruction for a vehicle to be dispatched to a user, ... configured to: 
communicate with ... to acquire user information including at least a current request for assistive work from ...; 
acquire at least vehicle operation information relating to a current location of a vehicle under system management, current usage status, and availability of assistive work service; 
extract at least one dispatch candidate vehicle that is capable of assistive work based on the current request for assistive work received from ... and the vehicle operation information; and 
present the vehicle operation information of the at least one extracted dispatch candidate vehicle and assistant information relating to the assistant to … possessed by the user, 
... being further configured to:
acquire request information regarding whether the user desires carpooling from ...; 
notify ... of a preceding user who is currently on board, or has already made a reservation to board a candidate vehicle capable of carpooling, of a fellow passenger assistive work consultation regarding whether the preceding user accepts or refuses to provide assistive work to the user who later joins the ride;  
receive a result of acceptance or refusal with respect to the fellow passenger assistive work consultation transmitted from ...; and 
when the preceding user accepts the fellow passenger assistive work consultation, extract the vehicle used by the preceding user as one of the at least one dispatch candidate vehicles, 
one of the at least one dispatch candidate vehicles being dispatched to the user's boarding location.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of communicating, selecting, issuing, acquiring, extracting, presenting, notifying, receiving, and dispatching candidate vehicles to the user’s boarding location are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “a commercial vehicle operation system provided with a server”, “an assistant's terminal”, “assistive equipment”, “the server including a processor”, “a user terminal”, “the processor”, and “a preceding user terminal”. The additional element “assistive equipment” in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the concept of communicating, providing, selecting, issuing, acquiring, extracting, presenting, dispatching, and communicating with the user to acquire the current request for assistive work by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform the abstract idea. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment of field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment of field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2-3, 10, and 13 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the at least one dispatch candidate vehicle includes a plurality of dispatch candidate vehicles, ... is configured to present the vehicle operation information of the plurality of extracted dispatch candidate vehicles and the assistant information to ..., and ... is configured to dispatch the vehicle selected by the user to the user's boarding location” in Claim 2, by defining “wherein the user information includes information relating to the request for assistive work during boarding and/or deboarding” in Claim 3, by defining “wherein the assistant information is information relating to at least one of gender, age, and languages spoken, of the assistant, a driver who also serves as an assistant, and a preceding user who has consented to the fellow passenger assistive work consultation” in Claim 10, and by defining “wherein the dispatch candidate vehicles are presented to … in an order of earliest arrival time to a destination of the user” in Claim 13.
Step 2A, Prong 2: Claims 3 and 10 do not integrate the abstract idea into practical application because they do not recite additional elements. Claim 2 recites additional elements – “the user terminal” and “the processor”, and Claim 13 recites an additional element – “the user terminal”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claims 3 and 10 do not amount to significantly more than the abstract idea because they do not recite additional elements. Claims 2 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 4 recites the following limitations:
The commercial vehicle operation system according to claim 1, wherein if the user desires carpooling, ... is configured to extract a candidate vehicle capable of carpooling.
Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 4 recites an additional element – “the processor”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 6 recites the following limitations:
The commercial vehicle operation system according to claim 1, wherein ... is configured to: 
…, and 
preferentially send the carpooling consultation notification to … of preceding users with greater than a predetermined number of consents with respect to carpooling or greater than a predetermined percentage of consent based on the consent history.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 6 recites additional elements – “the processor” and “preceding user terminals”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). The additional element of collecting a consent history of the preceding user with respect to carpooling from a user information database, which accumulates information relating to the user and the preceding user is merely adding insignificant extra-solution activity to the judicial exception by collecting consent history of the preceding user with respect to carpooling from a user information database (i.e. data gathering) - See MPEP 2106.05(g). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). The step of collecting a consent history of the preceding user of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (Paragraph [0102]) does not provide any indication that the user information database is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicates that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. For these reasons, there is no inventive concept in the claim, and the claim is not patent eligible. 
Claim 8 recites the following limitations:
The commercial vehicle operation system according to claim 1, wherein the processor is configured to:
acquire an assistive work consent history of the preceding user with respect to assistive work at the time of carpooling, from …, which accumulates information relating to the user and the preceding user, and 
preferentially send the fellow passenger assistive work consultation notification to … of preceding users with greater than a predetermined number of consents with respect to assistive work or greater than a predetermined consent percentage based on the assistive work consent history.
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 8 recites additional elements – “a user information database” and “the preceding user terminals”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 9 recites the following limitations:
The commercial vehicle operation system according to claim 1, wherein ... is configured to: 
calculate, as compensation for assistive work when the preceding user consents to providing the assistive work to the user, a reduction in charge of a usage fee for the preceding user or a reduction in charge of a discount coupon for reducing a fee for using the commercial vehicle operation system the next or a subsequent time, and 
send the fellow passenger assistive work consultation notification and present information on the reduced usage fee or information on the discount coupon to ...
Claim 9 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 9 recites additional elements – “the processor” and “the preceding user terminal”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 11 recites the following limitations:
The commercial vehicle operation system according to claim 1, wherein ... is configured to: 
issue an assistive work command notification to …, as well as a command for the assistant to be picked up in the middle of a route on which a dispatch vehicle selected by the user travels to the user's boarding location or destination, or a command to directly move to the user's boarding location or destination independently of the dispatch vehicle, and 
if … outputs a command to pick up an assistant or assistive equipment in mid-route, the dispatch vehicle travels to a location to pick up the assistant or the assistive equipment.
Claim 11 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 11 recites additional elements – “the processor” and “the assistant's terminal”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 12 recites the following limitations:
The commercial vehicle operation system according to claim 1, wherein ... is configured to: 
acquire assistant ride-share possibility information regarding whether the user would like to ride-share with an assistant, and 
issue a command to board the vehicle after the assistive work, or a command to deboard after the assistive work, to … in accordance with the assistant ride-share possibility information and the vehicle operation information.
Claim 12 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 12 recites additional elements – “the processor” and “the assistant's terminal”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 14 recites the following limitations:
The commercial vehicle operation system according to claim 1, wherein the vehicle managed by the commercial vehicle operation system is either a manned operation vehicle that is driven by a person, or ...
Claim 14 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 14 recites an additional element – “an unmanned operation vehicle provided with an autonomous driving function that travels autonomously in an unmanned manner”. This additional element represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). Mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric et al. (US PG Pub. No. 2018/0137593 A1; hereinafter "Djuric") in view of Wang; Kevin (US PG Pub. No. 2017/0220966 A1; hereinafter "Wang"), Mitchell; Clyde (US 2009/0049044 A1; hereinafter “Mitchell”), and Klein et al. (US PG Pub. No. 2017/0169366 A1; hereinafter "Klein").
Regarding Claim 1, Djuric teaches a commercial vehicle operation system provided with a server configured to communicate with an assistive work service providing vehicle equipped with an assistant's terminal possessed by an assistant who carries out assistive work or with assistive equipment that executes the assistive work, and a vehicle that is not equipped with an assistant's terminal or assistive equipment, the server including a processor configured to: (See “A transport system can manage an on-demand transportation service to connect available vehicles with users,…” in Abstract, “A computer system 600 can be implemented on, for example, a server or combination of servers. For example, the computer system 600 may be implemented as part of a network service for providing transportation services.” in Paragraph [0080], and “As provided herein, the ride service types can comprise one or more carpooling service types, a standard ride-sharing service type (e.g., a normal car and operator), …, self-driving vehicle services, and can further include any number of specialized service request features, such as disability vehicle features and/or assistance,…” in Paragraph [0030]), and that selects a candidate vehicle and issues an instruction for a vehicle to be dispatched to a user (See “In various implementations, the transport system 100 can include a selection engine 130 to process the pick-up requests 171 in order to ultimately select from a pool of drivers 184 and/or self-driving vehicles 194 operating throughout the given region to service the pick-up requests 171.” in Paragraph [0032]) communicate with a user terminal to acquire user information including at least a current request for assistive work from the user terminal (See “The user interface 152 can also enable the requesting user 174 to indicate a preferred ride service type and/or any specialized requests for the ride. As provided herein, the ride service types can comprise ..., self-driving vehicle services, and can further include any number of specialized service request features, such as disability vehicle features and/or assistance, ..., and the like.” in Paragraph [0030] and “For example, when receiving a pick-up request 171, the selection engine 130 can receive profile data 149 of the requesting user 174 from the profile manager 150 that indicates the requesting user's personal preferences or needs. For example, the profile data 149 can indicate that the requesting user 174 has a disability and requires that the matched vehicle have certain specialized features, such as a wheelchair lift.” in Paragraph [0046]); acquire at least vehicle operation information relating to a current location of a vehicle under system management (See “The transport system 100 can include a vehicle interface 115 to communicate with the SDVs 194 and the driver devices 180. In accordance with various examples, the driver devices 180 and SDVs 194 can transmit their current locations 113 using location-based resources (e.g., GPS resources). These vehicle locations 113 can be utilized by the selection engine 130 to identify a set of candidate drivers and/or SDVs (e.g., a set of twenty or thirty closest vehicles)—in relation to the pick-up location—that can service the pick-up request 171.” in Paragraph [0032]), current usage status, and availability of assistive work service (See “… the transport system can identify a number of proximate available vehicles…” in Paragraph [0011], “As provided herein, the ride service types … can further include any number of specialized service request features, such as disability vehicle features and/or assistance,…” in Paragraph [0030] and “In accordance with some examples, the transport system 100 can include a database 140 storing … driver profiles, and SDV profiles (not shown). The driver profile for a particular driver can include identifying information, such as …, qualified service types (e.g., professional driver, certified assistance driver, etc.),… As such the driver and/or SDV profiles may be dynamically updated through location and data pings from the driver device 180 and/or SDV 194.” in Paragraph [0031]. It can be seen that the transport system is capable of acquiring current usage status of the vehicles and availability of assistive work service.); extract at least one dispatch candidate vehicle that is capable of assistive work based on the current request for assistive work received from the user terminal and the vehicle operation information (See “In certain implementations, the selection engine 130 can further utilize profile data 149 from the requesting user's 174 rider profile 142 in order to ultimately match the requesting user 174 with an available driver 184 or SDV 194. As provided herein, the profile data 149 from the requesting user's 174 rider profile 142 can indicate the requesting user's 174 preferences and personal interests. Accordingly, in some examples, the selection engine 130 can further reference driver and/or vehicle profiles in the database 140 in order to match the requesting user 174 with a driver 184 or SDV 194 that can accommodate the preferences and personal interests indicated in the profile data 149 of the requesting user 174.” in Paragraph [0033] and “According to certain variations, the selection of ..., specialized features, ..., and any specialized features of the vehicle can also be made by the selection engine 130 based on the demographics and/or personal interest data 146. For example, when receiving a pick-up request 171, the selection engine 130 can receive profile data 149 of the requesting user 174 from the profile manager 150 that indicates the requesting user's personal preferences or needs. For example, the profile data 149 can indicate that the requesting user 174 has a disability and requires that the matched vehicle have certain specialized features, such as a wheelchair lift. As another example, the profile data 149 can indicate that the requesting user 174 usually requires a bike rack or a baby seat. In such examples, without receiving a definitive request for such features, the selection engine 130 can prioritize vehicles that include these specialized features when making an optimal selection.” in Paragraph [0046] wherein the profile data that indicates the requesting user’s personal need (e.g., wheelchair lift) is considered to be the “current request for assistive work”).
Djuric also teaches the processor being further configured to: acquire request information regarding whether the user desires carpooling from the user terminal (See “The user interface 152 can also enable the requesting user 174 to indicate a preferred ride service type and/or any specialized requests for the ride. As provided herein, the ride service types can comprise one or more carpooling service types, …” in Paragraph [0030]). 
Djuric does not explicitly teach; however, Wang teaches present the vehicle operation information of the at least one extracted dispatch candidate vehicle and assistant information relating to the assistant to the user terminal possessed by the user (See “FIG. 7P depicts an exemplary list of service providers for a customer (7137). In this figure, the customer sees four service providers and the condensed version of the indicators that the customer would like to see about them: Service Provider P1 (7138), Service Provider P4 (7141), Service Provider P3 (7143), and Service Provider P2 (7145) are listed on this interface.” in Paragraph [0398], “One of ordinary skill in the art would appreciate that the list of service providers for a customer depicted in FIG. 7P is for illustrative purposes only as there could be other service providers with other indicators from the ones depicted herein.” in Paragraph [0399] wherein the “indicators” are considered to include the “assistant information relating to the assistant” since customers are allowed to enter their accessibility preference when booking a ride request as described in Paragraph [0429] – “Accessibility preference … allows a customer to preset a preference for service providers whose vehicle is equipped for special accessibility or who can provide some sort of special accessibility equipment, for example, a customer can preset to send his or her service request to service provider … who can provide a wheelchair.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric to include a vehicle selection notification unit that presents the vehicle operation information of the extracted dispatch candidate vehicles and assistant information relating to the assistant to the user terminal possessed by the user, as taught by Wang, in order to improve customer satisfaction by allowing customer to select his/her desired vehicle.
Djuric in view of Wang does not explicitly teach; however, Mitchell teaches notify a preceding user terminal of a preceding user who is currently on board, or has already made a reservation to board a candidate vehicle capable of carpooling, of a fellow passenger assistive work consultation regarding whether the preceding user accepts or refuses to provide assistive work to the user who later joins the ride (See “Upon searching the database 100 for matches between travelers who have provided compatible ride sharing information, including compatible personal preferences, the server identifies a match 114 between the first traveler 102 and the second traveler 108. The first traveler 102 and the second traveler 108 are then notified 116, 118 that their ride sharing information has been matched, details are provided to each regarding the information supplied by the other, and each indicates to the website that they are willing to accept the match 120.” in Paragraph [0037] wherein it can be seen that the server is capable of identifying whether the preceding user accepts or refuses to provide assistive work to the user who later joins the ride by searching the database 100 since the database 100 contains traveler’s preferences for accommodating disabilities and special needs as described in Paragraph [0035] – “A database 100 is provided on a server, the database being able to contain information about travelers wishing to share rides. In the embodiment of FIG. 1, the database 100 is made available on an internet website... Together with information about the planned trip, the first traveler also provides information 106 regarding his or her personal preferences relating to the trip, such as ..., preferences for accommodating disabilities, ..., and preferences for accommodating special needs.”); receive a result of acceptance or refusal with respect to the fellow passenger assistive work consultation transmitted from the preceding user terminal (See “In certain preferred embodiments a notifying message is sent to a traveler from whom ride requirements and personal ride sharing preferences have been accepted whenever potentially compatible information is subsequently accepted from another traveler.” in Paragraph [0018] wherein the “personal ride sharing preferences” are considered to include the “fellow passenger assistive work consultation” as described in Paragraph [0007] – “In preferred embodiments, the personal ride sharing preferences can include ..., preferences for accommodating disabilities, ..., and preferences for accommodating special needs.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric in view of Wang to include notifying a preceding user terminal of a preceding user who is currently on board ..., of a fellow passenger assistive work consultation regarding whether the preceding user accepts or refuses to provide assistive work to the user who later joins the ride and receiving a result of acceptance or refusal with respect to the fellow passenger assistive work consultation transmitted from the preceding user terminal, as taught by Mitchell, in order to avoid having unpredictable and unpleasant ride sharing experiences (See Paragraph [0004] of Mitchell).
Although Mitchell teaches the preceding user accepts the fellow passenger assistive work consultation (See “Upon searching the database 100 for matches between travelers who have provided compatible ride sharing information, including compatible personal preferences, the server identifies a match 114 between the first traveler 102 and the second traveler 108. The first traveler 102 and the second traveler 108 are then notified 116, 118 that their ride sharing information has been matched, details are provided to each regarding the information supplied by the other, and each indicates to the website that they are willing to accept the match 120.” in Paragraph [0037] wherein it can be seen that the server is capable of identifying whether the preceding user accepts the fellow passenger assistive work consultation by searching the database 100 since the database 100 contains traveler’s preferences for accommodating disabilities and special needs as described in Paragraph [0035] – “A database 100 is provided on a server, the database being able to contain information about travelers wishing to share rides. In the embodiment of FIG. 1, the database 100 is made available on an internet website... Together with information about the planned trip, the first traveler also provides information 106 regarding his or her personal preferences relating to the trip, such as ..., preferences for accommodating disabilities, ..., and preferences for accommodating special needs.”), Djuric in view of Wang and Mitchell does not explicitly teach “when the preceding user accepts the fellow passenger assistive work consultation, extract the vehicle used by the preceding user as one of the at least one dispatch candidate vehicles, one of the at least one dispatch candidate vehicles being dispatched to the user's boarding location”. However, Klein teaches when the preceding user accepts the fellow passenger ..., extract the vehicle used by the preceding user as one of the at least one dispatch candidate vehicles, one of the at least one dispatch candidate vehicles being dispatched to the user's boarding location (See “If the ride-sharing request is accepted by Passenger 1, then ride-sharing route 302 of FIG. 8 is modified to create an adjusted ride-sharing route 322 as shown in FIG. 9. Overview 320 depicting the adjusted ride-sharing route 322 can be provided for display to initial passengers of the ride-sharing route (e.g., Passenger 1) as well as the accepted additional passengers (e.g., Passenger 2).” in Paragraph [0068] and “The initial passenger can simply opt-out by rejecting the ride-sharing request and the potential additional passenger(s) would be paired up with a different ride-sharing vehicle and route dispatch.” in Paragraph [0077]. It can be seen that the appropriate vehicle is extracted based on the preceding user’s response.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric in view of Wang and Mitchell to include extracting the vehicle used by the preceding user as one of the at least one dispatch candidate vehicles when the preceding user accepts the fellow passenger ..., one of the at least one dispatch candidate vehicles being dispatched to the user's boarding location, as taught by Klein, in order to increase vehicle occupancy and efficiency and offer cost savings to the passengers (See Paragraph [0078] of Klein).
Regarding Claim 2, Djuric in view of Wang, Mitchell, and Klein teaches all the limitations of Claim 1 as described above. Djuric also teaches wherein the at least one dispatch candidate vehicle includes a plurality of dispatch candidate vehicles (See “In certain implementations, the selection engine 130 can further utilize profile data 149 from the requesting user's 174 rider profile 142 in order to ultimately match the requesting user 174 with an available driver 184 or SDV 194. As provided herein, the profile data 149 from the requesting user's 174 rider profile 142 can indicate the requesting user's 174 preferences and personal interests. Accordingly, in some examples, the selection engine 130 can further reference driver and/or vehicle profiles in the database 140 in order to match the requesting user 174 with a driver 184 or SDV 194 that can accommodate the preferences and personal interests indicated in the profile data 149 of the requesting user 174.” in Paragraph [0033]). 
Djuric does not explicitly teach; however, Wang teaches the processor is configured to present the vehicle operation information of the plurality of extracted dispatch candidate vehicles and the assistant information to the user terminal (See “FIG. 7P depicts an exemplary list of service providers for a customer (7137). In this figure, the customer sees four service providers and the condensed version of the indicators that the customer would like to see about them: Service Provider P1 (7138), Service Provider P4 (7141), Service Provider P3 (7143), and Service Provider P2 (7145) are listed on this interface.” in Paragraph [0398], “One of ordinary skill in the art would appreciate that the list of service providers for a customer depicted in FIG. 7P is for illustrative purposes only as there could be other service providers with other indicators from the ones depicted herein.” in Paragraph [0399] wherein the “indicators” are considered to include the “assistant information relating to the assistant” since customers are allowed to enter their accessibility preference when booking a ride request as described in Paragraph [0429] – “Accessibility preference … allows a customer to preset a preference for service providers whose vehicle is equipped for special accessibility or who can provide some sort of special accessibility equipment, for example, a customer can preset to send his or her service request to service provider … who can provide a wheelchair.”), and the processor is configured to dispatch the vehicle selected by the user to the user's boarding location (See “If the customer would like to select this service provider, he or she may click the “Select” button (7140), … dispatching this service provider.” in Paragraph [0398] and “If the service provider accepts the request, the service provider is dispatched (Step 1005), and he or she goes to a pickup location (Step 1006).” in Paragraph [0440]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric to include a vehicle selection notification unit that presents the vehicle operation information of the extracted dispatch candidate vehicles and assistant information relating to the assistant to the user terminal and the server dispatches the vehicle selected by the user to the user's boarding location, as taught by Wang, in order to improve customer satisfaction by allowing customer to select his/her desired vehicle and sending the selected vehicle to the user’s pickup location.
Regarding Claim 3, Djuric in view of Wang, Mitchell, and Klein teaches all the limitations of Claims 1 and 2 as described above. Djuric also teaches wherein the user information includes information relating to the request for assistive work during boarding and/or deboarding (See “For example, when receiving a pick-up request 171, the selection engine 130 can receive profile data 149 of the requesting user 174 from the profile manager 150 that indicates the requesting user's personal preferences or needs. For example, the profile data 149 can indicate that the requesting user 174 has a disability and requires that the matched vehicle have certain specialized features, such as a wheelchair lift.” in Paragraph [0046]).
Regarding Claim 4, Djuric in view of Wang, Mitchell, and Klein teaches all the limitations of Claim 1 as described above. Djuric also teaches wherein if the user desires carpooling, the processor is configured to exact a candidate vehicle capable of carpooling (See “In certain implementations, the selection engine 130 can further utilize profile data 149 from the requesting user's 174 rider profile 142 in order to ultimately match the requesting user 174 with an available driver 184 or SDV 194. As provided herein, the profile data 149 from the requesting user's 174 rider profile 142 can indicate the requesting user's 174 preferences and personal interests. Accordingly, in some examples, the selection engine 130 can further reference driver and/or vehicle profiles in the database 140 in order to match the requesting user 174 with a driver 184 or SDV 194 that can accommodate the preferences and personal interests indicated in the profile data 149 of the requesting user 174.” in Paragraph [0033]. It can be seen that the selection engine 130 is capable of extracting a candidate vehicle capable of carpooling when the user desires carpooling.).
Regarding Claim 6, Djuric in view of Wang, Mitchell, and Klein teaches all the limitations of Claim 1 as described above. Djuric also teaches wherein the processor is configured to: collect a consent history of the preceding user with respect to carpooling from a user information database, which accumulates information relating to the user and the preceding user (See “According to examples described herein, a transport system can compile ride history data for each respective user of the on-demand transportation service, the ride history data can indicate contextual usage of the on-demand transportation service by the respective user.” in Paragraph [0013], “The ride history data can comprise spatial and temporal data corresponding to the user's usage of the on-demand ride service, such as …, selected ride service types, …, and the like.” in Paragraph [0014] wherein the “history data corresponding to selected ride service type” is considered to be the “consent history of the preceding user with respect to carpooling” as described in Paragraph [0030] – “As provided herein, the ride service types can comprise one or more carpooling service types, …”).
Djuric in view of Wang and Mitchell does not explicitly teach; however, Klein teaches send a carpooling consultation notification to preceding user terminals of preceding users with greater than a predetermined number of consents with respect to carpooling or greater than a predetermined percentage of consent based on the consent history (See “In the example of FIGS. 8 and 9, a ride-sharing request notification 308 is provided for display to Passenger 1 indicating that a ride-sharing request has been received from Passenger 2. Ride-sharing request notification 308 can include a plurality of identification variables to assist initial passengers (e.g., Passenger 1) in making a determination as to whether to accept or reject the ride-sharing request.” in Paragraph [0066] wherein the “initial passengers” are considered to be the “preceding passengers with greater than a predetermined number of consents with respect to carpooling”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric in view of Wang and Mitchell to include sending a carpooling consultation notification to the preceding user terminals of preceding users with greater than a predetermined number of consents with respect to carpooling or greater than a predetermined percentage of consent based on the consent history, as taught by Klein, in order to increase vehicle occupancy and efficiency and offer cost savings to the passengers (See Paragraph [0078] of Klein).
Regarding Claim 8, Djuric in view of Wang, Mitchell, and Klein teaches all the limitations of Claim 1 as described above. Djuric also teaches wherein the processor is configured to: acquire an assistive work consent history of the preceding user with respect to assistive work at the time of carpooling, from a user information database, which accumulates information relating to the user and the preceding user (See “According to examples described herein, a transport system can compile ride history data for each respective user of the on-demand transportation service, the ride history data can indicate contextual usage of the on-demand transportation service by the respective user.” in Paragraph [0013], “The ride history data can comprise spatial and temporal data corresponding to the user's usage of the on-demand ride service, such as …, selected ride service types, …, and the like.” in Paragraph [0014] wherein the “history data corresponding to selected ride service type” is considered to be the “consent history of the preceding user with respect to assistive work at the time of carpooling” as described in Paragraph [0030] – “As provided herein, the ride service types can comprise one or more carpooling service types, … and can further include any number of specialized service request features, such as disability vehicle features and/or assistance,…”).
Djuric in view of Wang and Mitchell does not explicitly teach; however, Klein teaches send the fellow passenger assistive work consultation notification to preceding user terminals of preceding users with greater than a predetermined number of consents with respect to assistive work or greater than a predetermined consent percentage based on the assistive work consent history (See “In the example of FIGS. 8 and 9, a ride-sharing request notification 308 is provided for display to Passenger 1 indicating that a ride-sharing request has been received from Passenger 2. Ride-sharing request notification 308 can include a plurality of identification variables to assist initial passengers (e.g., Passenger 1) in making a determination as to whether to accept or reject the ride-sharing request.” in Paragraph [0066] wherein the “initial passengers” are considered to be the “preceding passengers with greater than a predetermined number of consents with respect to assistive work”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric in view of Wang and Mitchell to include sending the fellow passenger assistive work consultation notification to preceding user terminals of preceding users with greater than a predetermined number of consents with respect to assistive work, as taught by Klein, in order to increase vehicle occupancy and efficiency and offer cost savings to the passengers (See Paragraph [0078] of Klein).
Regarding Claim 9, Djuric in view of Wang, Mitchell, and Klein teaches all the limitations of Claim 1 as described above. Djuric in view of Wang and Mitchell does not explicitly teach; however, Klein teaches the processor is configured to: calculate, as compensation for assistive work when the preceding user consents to providing the assistive work to the user, a reduction in charge of a usage fee for the preceding user or a reduction in charge of a discount coupon for reducing a fee for using the commercial vehicle operation system the next or a subsequent time (See “A notification output provided at (410) also can include a fare adjustment or discount amount available to the initial passengers for accepting the ride-sharing request of the one or more potential additional passengers. In some examples, alternative benefits to fare discounts can be provided. For instance, passengers can earn points or coupons to use towards the cost of future rides, free rides, etc.” in Paragraph [0076] wherein the “ride-sharing request of the one or more potential additional passengers” are considered to include the “assistive work when the preceding user consents to providing the assistive work to the user” since the potential additional passenger can be a handicapped person as described in Paragraph [0029] – “…whether the potential additional passenger of the ride-sharing vehicle is handicapped…”), and send the fellow passenger assistive work consultation notification and present information on the reduced usage fee or information on the discount coupon to the preceding user terminal (See “A fare discount identifier 316 can indicate to Passenger 1 that his fare for ride-sharing route 302 would be discounted or reduced by $2.50 by accepting the ride-sharing request.” in Paragraph [0067] and “A notification output provided at (410) also can include a fare adjustment or discount amount available to the initial passengers for accepting the ride-sharing request of the one or more potential additional passengers. In some examples, alternative benefits to fare discounts can be provided. For instance, passengers can earn points or coupons to use towards the cost of future rides, free rides, etc.” in Paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric in view of Wang and Mitchell to include calculating a compensation for assistive work when the preceding user consents to providing the assistive work to the user, sending the fellow passenger assistive work consultation notification and presenting it to the preceding user described above, as taught by Klein, in order to increase vehicle occupancy and efficiency and offer cost savings to the passengers (See Paragraph [0078] of Klein).
Regarding Claim 10, Djuric in view of Wang, Mitchell, and Klein teaches all the limitations of Claim 1 as described above. Djuric does not explicitly teach; however, Wang teaches wherein the assistant information is information relating to at least one of gender, age, and languages spoken, of the assistant, a driver who also serves as an assistant, and a preceding user who has consented to the fellow passenger assistive work (See “Biographical details may include prompts to input information regarding a service provider's background: a service provider's gender, …, native language and second language proficiency, if any.” in Paragraph [0076] and “According to an exemplary embodiment of the present invention, preferences may also include gender and age of the service provider, language preference, etc.” in Paragraph [0083] wherein the “service provider” is considered to be both the “assistant and driver” since the service provider can provide special accessibility equipment as described in Paragraph [0429] – “Accessibility preference … allows a customer to preset a preference for service providers whose vehicle is equipped for special accessibility or who can provide some sort of special accessibility equipment, for example, a customer can preset to send his or her service request to service provider … who can provide a wheelchair.” in Paragraph [0429]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric to include the assistant information relating to at least one of gender, age, and languages spoken of the assistant and a driver who also serves as an assistant, as taught by Wang, in order to provide customer customization and satisfaction by allowing customers to choose a certain gender, age, and language spoken of the assistant (See Paragraph [0083] of Wang).
Regarding Claim 11, Djuric in view of Wang, Mitchell, and Klein teaches all the limitations of Claim 1 as described above. Djuric also teaches wherein the processor is configured to: issue an assistive work command notification to the assistant's terminal, as well as a command for the assistant to be picked up in the middle of a route on which a dispatch vehicle selected by the user travels to the user's boarding location or destination, or a command to directly move to the user's boarding location or destination independently of the dispatch vehicle (See “If the optimal vehicle is an SDV 194, the selection engine can transmit the transport invitation 132 or an instruction to a communications interface of the SDV 194. In some aspects, the invitation 132 or instruction can include route information that instructs the SDV 194 to autonomously drive to the pick-up location in order to rendezvous with the requesting user 174” in Paragraph [0035]), and if the processor outputs a command to pick up an assistant or assistive equipment in mid-route, the dispatch vehicle travels to a location to pick up the assistant or the assistive equipment (See “If the optimal vehicle is an SDV 194, the selection engine can transmit the transport invitation 132 or an instruction to a communications interface of the SDV 194. In some aspects, the invitation 132 or instruction can include route information that instructs the SDV 194 to autonomously drive to the pick-up location in order to rendezvous with the requesting user 174” in Paragraph [0035]. It can be seen that the selection engine is capable of sending commands (e.g. instructions) and dispatching the vehicle to pickup the assistant or the assistive equipment.)
Regarding Claim 14, Djuric in view of Wang, Mitchell, and Klein teaches all the limitations of Claim 1 as described above. Djuric also teaches wherein the vehicle managed by the commercial vehicle operation system is either a manned operation vehicle that is driven by a person, or an unmanned operation vehicle provided with an autonomous driving function that travels autonomously in an unmanned manner (See “A transport facilitation system is discussed herein that manages an on-demand transportation arrangement service linking available drivers and/or autonomous vehicles (AVs) with requesting riders…” in Paragraph [0011], “As provided herein, the terms “autonomous vehicle” (AV) or “self-driving vehicle” (SDV) may be used interchangeably to describe any vehicle operating in a state of autonomous control with respect to acceleration, steering, and braking. Different levels of autonomy may exist with respect to AVs and SDVs. For example, some vehicles may enable autonomous control in limited scenarios, such as on highways. More advanced AVs and SDVs can operate in a variety of traffic environments without any human assistance. Accordingly, an “AV control system” can process sensor data from the AV or SDV's sensor array, and modulate acceleration, steering, and braking inputs to safely drive the AV or SDV along a given route.” in Paragraph [0024], and “…the transport system 100 can manage an on-demand transportation service that connects requesting users 174 with available drivers 184 and/or SDV 194 (500). In doing so, the transport system 100 can receive pick-up requests 171 from the requesting users 174 (502), and select optimal vehicles (either human driven or autonomous) to service the pick-up requests 171 (504).” in Paragraph [0070]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Djuric in view of Wang, Mitchell, Klein, and TETSUO et al. (JP PG Pub. No. 2005/056135 A; hereinafter "TETSUO").
Regarding Claim 12, Djuric in view of Wang teaches all the limitations of Claims 1 and 2 as described above. Djuric also teaches wherein the processor is configured to: acquire assistant ride-share possibility information regarding whether the user would like to ride-share with an assistant (See “The user interface 152 can also enable the requesting user 174 to indicate a preferred ride service type and/or any specialized requests for the ride. As provided herein, the ride service types … can further include any number of specialized service request features, such as disability vehicle features and/or assistance,…” in Paragraph [0030] and “In accordance with some examples, the transport system 100 can include a database 140 storing … driver profiles, and SDV profiles (not shown). The driver profile for a particular driver can include identifying information, such as …, qualified service types (e.g., professional driver, certified assistance driver, etc.),…” in Paragraph [0031]).
Djuric in view of Wang, Mitchell, and Klein does not explicitly teach; however, TETSUO teaches issue a command to board the vehicle after the assistive work, or a command to deboard after the assistive work, to the assistant's terminal in accordance with the assistant ride-share possibility information and the vehicle operation information (See “…the work plan information is for registering staff (drivers of shuttle vehicles and helpers on board) who can work on business days of nursing care facilities, and each time a work plan is created by each service provider (for example, one month)… it is updated according to the input from the facility terminal 20.” in Paragraph [0022], “Also, refer to the work plan information to check the number of drivers who can drive the pick-up vehicle and the number of helpers who can ride in the pick-up vehicle. Further, the physical condition of each long-term care recipient who receives the pick-up service is confirmed by referring to the physical information of the long-term care recipient information stored in the long-term care recipient management database 12. Then, based on this information, the number and type of transportation vehicles that can most appropriately and rationally transfer the care recipient receiving the transportation service are determined, and a plurality of transportation vehicles are used for the transportation service. In the case of, the care recipient is assigned to each shuttle vehicle by using, for example, a known saving method or other allocation optimization method.” in Paragraph [0027], and “In addition, the vehicle allocation plan formulation unit 14 can smoothly get on and off each care recipient based on the boarding time of each care recipient based on the determined travel route and the priority of the special seat determined from the physical information.” in Paragraph [0028]. It can be seen that the vehicle allocation plan formulation unit is capable of issuing commands to board the vehicle after the assistive work or to deboard after the assistive work to the assistant (e.g., helper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric in view of Wang, Mitchell, and Klein to include issuing commands to board the vehicle after the assistive work or to deboard after the assistive work to the assistant, as taught by TETSUO, in order to improve customer satisfaction and to inform assistants of their work plan.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Djuric in view of Wang, Mitchell, Klein, and Gururajan et al. (US Pat. No. 10248913 B1; hereinafter "Gururajan").
Regarding Claim 13, Djuric in view of Wang, Mitchell, and Klein teaches all the limitations of Claims 1 and 2 as described above. Djuric in view of Wang, Mitchell, and Klein does not explicitly teach; however, Gururajan teaches wherein the dispatch candidate vehicles are presented to the user terminal in an order of earliest arrival time to a destination of the user (See Fig. 4B and “… the trip options ranking sub-module 218 may at step 1320 determine that Option 1, Option 2, and Option 3 are to be presented to the user in this specific order (as illustrated in FIG. 4B), as they present the best balance of convenience and price.” in Column 51, Lines 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric in view of Wang, Mitchell, and Klein to include presenting the dispatch candidate vehicles in an order of earliest arrival time to the user’s destination, as taught by Gururajan, in order to make customers aware of their estimated arrival time to their destination based on different options by providing the earliest arrival time at the top on the list.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rakah et al. (US 2018/0211541 A1) teaches systems and methods for vehicle ridesharing and for managing a fleet of ridesharing vehicles. 
Copeland et al. (US 10147325 B1) teaches systems and methods for customizing rideshares in which passengers are pooled together for transport in the same vehicle based on one or more preferences shared among the passengers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628